Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 3, 2019

                                           No. 04-19-00838-CV

                                    IN RE Joe Anthony ESPINOZA

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On December 2, 2019, relator filed a petition for writ of mandamus and a motion for stay
pending final resolution of the petition for writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real party in interest may file a response to the petition in this
court no later than December 18, 2019. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

     Relator’s request for a stay is GRANTED. All proceedings in the underlying case are
STAYED pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on December 3, 2019.


                                                                        PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court




1
 This proceeding arises out of Cause No. 1915-C, styled In the Interest of J.A.E., Jr., A Child, pending in the
County Court at Law, Kerr County, Texas, the Honorable Susan Harris presiding.